196 F.2d 1022
George V. AYLWARD, Jr., Receiver of Lowman Wine & Bottling Company, Inc., Appellant,v.AMERICAN UNION INSURANCE COMPANY et al.
No. 14598.
United States Court of Appeals Eighth Circuit.
May 6, 1952.

Appeal from the United States District Court for the Western District of Missouri.
Donald Johnson, Kansas City, Mo., for appellant.
Hogsett, Trippe, Depping, Houts & James, Kansas City, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of diligent prosecution, on motion of appellees. 101 F. Supp. 20.